Citation Nr: 0724835	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond the 
delimiting date of July 30, 2004.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran served on active duty from July 1990 to July 
1994; his basic delimiting period for receiving chapter 30 
educational benefits expired on July 30, 2004.

2.  It is not shown by medical evidence that a physical or 
mental disability prevented the veteran from initiating or 
completing an educational program during his basic chapter 30 
delimiting period.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
receiving chapter 30 educational benefits, beyond July 30, 
2004, have not been met as a matter of law.  38 U.S.C.A. 
§ 3031 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 21.7050, 
21.7051 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As a preliminary matter, the Board is required to address the 
VCAA that became law in November 2000.  The VCAA provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).

In this regard, the Board observes that it is not clear that 
such notice is required in this case since the benefit sought 
is found in Chapter 30, of Title 38.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) ("the notice and duty to assist 
provisions of the [VCAA] . . . are relevant to a different 
chapter of Title 38 and do not apply to this appeal").

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  In this case, 
the relevant and probative evidence is associated with the 
claims file.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

While it is not clear that VCAA notice is required in this 
case, the Board nevertheless finds that the veteran was 
provided with an August 2004 letter that notified him of the 
evidence required to substantiate his claim.  He was told to 
provide records showing the disability that interfered with 
his training, the beginning and ending dates of this 
disability, the reason he was unable to pursue a training 
program, and each job he had during this period.  The veteran 
was also informed that he needed to provide information from 
his doctor showing his diagnosis and treatment, the length of 
his disability, and the dates during which the veteran's 
disability interfered with a training program.  VA informed 
the veteran that he could also provide the RO with specific 
contact information for his medical providers, and VA would 
request these records for him.  Finally, the veteran was told 
to provide any additional medical evidence that would support 
his claim.  Therefore, the Board finds that the veteran 
received appropriate notice regarding his claim.

II.  Analysis

An educational assistance program for certain veterans and 
service members is established for the purpose as stated in 
38 U.S.C. 3001. 38 C.F.R. § 21.7000.

Except as provided in paragraph (b) of this section and in 
Sec. 21.7051 of this part, VA will not provide basic 
educational assistance or supplemental educational assistance 
to a veteran or service member beyond 10 years from the later 
of the date of the veteran's last discharge or release from a 
period of active duty of 90 days or more of continuous 
service.  38 C.F.R. § 21.7050(a).

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing a program of education within the applicable 
eligibility period because of a physical or mental disability 
that did not result from his willful misconduct.  The VA will 
not consider the disabling effects of chronic alcoholism to 
be the result of willful misconduct.  It must be established 
by medical evidence that such a program of education was 
medically infeasible.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 
21.7051(a).

The veteran acknowledges that he was discharged from active 
service on July 29, 1994, and that he did not apply for 
education benefits under the Montgomery G.I. Bill until 
January 2004.  He contends that eligibility should be 
extended past the delimiting date of July 30, 2004, because 
he was not capable of using his benefits during the period of 
eligibility due to alcohol and drug abuse.

In conjunction with his claim, the veteran submitted 
paperwork showing he was arrested in August 1996 and March 
and April 1998 for probation violation and drug-related 
charges.

A July 1997 VA outpatient record shows the veteran reported a 
ten-year history of opiate abuse.  He had not worked in seven 
years.  A subsequent July 1997 record shows the veteran 
supported himself by working odd jobs.  He was applying for 
methadone maintenance for the first time.  He indicated that 
he was unemployed and using the GI Bill to support himself 
while attempting to attend school at a computer learning 
center.  1998 VA records show the veteran again applied to a 
substance abuse program, reporting a history of using heroin.

A November 2000 VA outpatient treatment record shows the 
veteran indicated he was recently in the hospital for 
methadone detoxification.  He indicated he spent 1998 in 
prison.  In 1999, the veteran abused alcohol and relapsed to 
heroin in December 1999.  He worked in a job during most of 
1999 and until June 2000. 

In a May 2004 written statement, the case manager for a 
residential self-help program for veterans, indicated the 
veteran was admitted in November 2000.  The program provides 
opportunities for veterans with long-standing problems with 
alcohol and abuse, dependency, self-defeating and self-
destructive behaviors, and social functioning.  The veteran 
completed the program in December 2001.

In a January 2005 letter, a VA nurse practitioner indicated 
he first saw the veteran in August 2003.  He indicated he had 
been clean and sober since November 2000.  He related a 
period of polysubstance abuse lasting more than twenty years.  
The veteran's VA medical records show he was sent in May 1998 
for evaluation regarding a drug and alcohol recovery program.  
It was noted the veteran attempted to stop using drugs four 
previous times.  He had abused alcohol, cocaine, and heroin.  
In June 2004, the veteran was noted to be experiencing 
symptoms commonly seen in people recovering from long-term 
substance abuse.

In a March 2005 letter, a VA nurse practitioner indicated 
that the veteran underwent detoxification in November 1998.  
He applied to the methadone program in February 1998.  In 
November 2000, he was seen after being in a private facility 
for detoxification.  In February 2001, he continued to reside 
in the New Horizon's rehabilitation facility.  In November 
2001, he was sober for twelve months.  In February and March 
2005, he was treated for and diagnosed with depression.

In a May 2005 letter, the Aurora/Charter Oak Hospital 
indicated the veteran had been admitted August 30, 1994 and 
discharged September 1, 1994, and admitted and discharged the 
same day, on May 5, 1995.

A February 2006 VA outpatient record shows the veteran was 
treated for and diagnosed with depression.

In May 2007, the veteran submitted a second copy of the 
January 2005 VA letter.  On this copy, a VA physician 
indicated that he concurred with the letter.

The veteran requested an extension of the delimiting date in 
July 2004 when he responded to the RO's January 2004 decision 
showing that his delimiting date was July 30, 2004.  This was 
a timely request.  See 38 C.F.R. § 21.1032(c) (2006).

After reviewing the record, the Board finds there is a lack 
of evidence to warrant an extension of the veteran's 
delimiting date.  While a May 2004 written statement 
indicated the veteran attended a residential self-help 
program from November 2000 to December 2001, this statement 
was provided by a case manager, not a physician.  In 
addition, this statement did not indicate if the veteran was 
disabled during this time period or the dates during which 
training was medically infeasible.  Without this information, 
the Board is unable to make a determination that the veteran 
was disabled during this time period or any other time period 
during the ten years since the veteran's separation from 
service.

In addition, the VA January 2005 written statement is not 
probative evidence upon which the Board may award an 
extension of the delimiting date.  Even though it was 
eventually signed by a physician in May 2007, the nurse 
practitioner that authored the statement indicated that he 
did not treat the veteran until August 2003, nearly two years 
after he stopped attending the residential treatment program.  
In addition, the practitioner merely discussed that the 
veteran had a history of polysubstance abuse prior to 
November 2000; the practitioner did not offer a specific 
finding that training was medically infeasible due to that 
history or to any specific disability.

None of the other evidence of record establishes that the 
veteran had a period of disability that made training 
infeasible.  There is no probative medical evidence showing 
the veteran was unable to pursue a program for the entire ten 
years or even for a portion of the ten-year period of 
eligibility.  A specific medical statement is necessary to 
establish a period of disability, and the veteran has not 
submitted such a document or indicated that such a document 
exists.  Consequently, the Board finds that the eligibility 
period for Chapter 30 benefits expired on July 30, 2004, and 
the criteria for an extension of the delimiting date have not 
been met.


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond the 
delimiting date of July 30, 2004, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


